  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN LEWIS SEALEY,               )
                                   )
      Plaintiff,                   )
                                   )           CIVIL ACTION NO.
      v.                           )            2:17cv785-MHT
                                   )                 (WO)
BRANCH BANKING AND TRUST           )
COMPANY,                           )
                                   )
      Defendant.                   )


                        OPINION AND ORDER

      Plaintiff     brought     this      action      in     state       court

claiming a property deed was void.                   Defendant removed

the case to federal court asserting that the court has

diversity     jurisdiction      over    the    case,       see    28   U.S.C.

§ 1332, and brought a counterclaim against plaintiff.

The   court   has   since      granted     defendant’s           motion    for

summary    judgment     on   all   of     plaintiff’s        claims,       but

defendant’s counterclaim remains pending.                        Noting that

the    property      dispute       that       was     the        basis     for

jurisdiction      had   been     resolved,          the    United      States
Magistrate Judge ordered defendant to show cause as to

why the court should not exercise its discretion to

remand the case to state court, pursuant to 28 U.S.C.

§ 1367(c)(3).      See     Order    (doc.    no.    40).      Defendant

responded that it consents to remand of this action to

state court. See Consent to Remand (doc. no. 41).                      The

court therefore declines to exercise jurisdiction over

the remaining claims.        The court assumes that plaintiff

does not oppose remand because he previously moved to

remand this case to state court.                 See Motion to Remand

(doc. no. 6).

                                   ***

    Accordingly,      it    is    ORDERED    that     this     cause   is

remanded   to   the     Circuit     Court    of     Crenshaw    County,

Alabama.

    All pending motions are left for resolution by the

state court.

    The    clerk   of      the    court     is     DIRECTED    to   take

appropriate steps to effect the remand.

                                    2
This case is closed in this court.

DONE, this the 25th day of March, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE




                       3
